           THE WEITZ LAW FIRM, P.A.
                                                                                      Bank of America Building
                                                                                 18305 Biscayne Blvd., Suite 214
                                                                                        Aventura, Florida 33160

           March 17, 2020

           VIA CM/ECF
           Honorable Judge Jesse M. Furman
           United States District Court
           Southern District of New York
           40 Foley Square
           New York, New York 10007


                                  Re:     Vuppala v. Juicerie 3, LLC., et al.
                                          Case 1:19-cv-04237-JMF

           Dear Judge Furman:

                   The undersigned represents the Plaintiff in the above-captioned case matter.

                  Due to the ongoing health crisis caused by the COVID-19 pandemic, and the tumultuous
           economic effects it is causing to virtually all businesses open to the public (including possible
           complete closures), such as the business involved in this matter, Plaintiff’s undersigned counsel
           hereby respectfully requests that the Court grant a thirty (30) day stay of all deadlines and/or
           Conference in this matter.

                   Further, since undersigned counsel is based in Florida, an in-person Conference would require
           possible unsafe roundtrip travel from Florida to New York (in both of which official states of
           emergency has been declared). In fact, recently a passenger on a similar JetBlue flight from New
           York to Florida had tested positive for COVID-19. In addition, undersigned counsel suffers from an
           underlying asthmatic-type health condition which, potentially, would be adversely affected by the
           COVID-19 virus. However, in the event that the Court decides not to stay this matter, then, in the
           alternative, undersigned counsel respectfully requests that any future Conference be conducted
           telephonically, which is in accordance with SDNY’s Chief Judge Coleen McMahon’s recent March
           13, 2020 Standing Order that “Judges are strongly encouraged to conduct court proceedings by
           telephone or video conferencing where practicable.”

                    The Court may wish to note that this is undersigned counsel's first request to stay this matter.
            Thank you for your consideration of this unexpected, but essential, request.
Application GRANTED; all dates and deadlines are
stayed for thirty days, and the pretrial conference      Sincerely,
scheduled for May 14, 2020, is adjourned sine die.
No later than thirty days from the date of this order, By: /S/ B. Bradley Weitz                    .
the parties shall submit a joint letter describing the        B. Bradley Weitz, Esq. (BW 9365)
status of the case and proposing a revised schedule.          THE WEITZ LAW FIRM, P.A.
The Clerk of Court is directed to terminate ECF No.           18305 Biscayne Blvd., Suite 214
                                                              Aventura, Florida 33160
63. SO ORDERED.
                                                              Tel.: (305) 949-7777
                                                              Fax: (305) 704-3877
                                                              Email: bbw@weitzfirm.com


                       March 18, 2020
